Title: From Benjamin Franklin to William Carmichael, 15 December 1783
From: Franklin, Benjamin
To: Carmichael, William


          
            My dear Friend,
            Passy, Dec. 15. 1783.
          
          I am much concern’d to find by your Letter to my Grandson, that you are hurt by my long Silence, and that you ascribe it to a suppos’d Diminution of my Friendship. Believe me, that is by no means the case; but I am too much harassed by a Variety of Correspondence together with Gout and Gravel, which induces me to postpone doing what I often fully intend to do, and particularly Writing, where the urgent Necessity of Business does not seem to require its being done immediately; my sitting too much at the Desk having already almost killed me; besides, since Mr. Jay’s Residence here, I imagin’d he might keep you fully informed of what was material for you to know, and I beg you to be assur’d of my constant and sincere Esteem and affection.
          
          I do not know whether you have been informed that a Mr. Montgomery, who lives at Alicant, took upon himself (for I think he had no Authority) to make Overtures last Winter, in behalf of our States, towards a Treaty with the Emperor of Marocco; In consequence of his Proceedings, I received a Letter in August, from a Person who acquainted me that he was arrived in Spain by the Emperor’s Order, and was to come to Paris, there to receive and conduct to Marocco, the Minister of Congress appointed to make that Treaty, intimating at the same time an Expectation of Money to defray his Expences. I communicated the Letter to Mr. Jay. The Conduct of Mr. Montgomery appeared to us very extraordinary and irregular; and the Idea of a Messenger from Marocco coming to Paris to meet and conduct a Minister of Congress, appearing absurd and extravagant, as well as the Demand of Money by a Person unknown, I made no answer to the Letter, and I know not whether Mr. Jay made any to Mr. Montgomery who wrote about the same time. But I have lately received another Letter from the same Person, a Copy of which I enclose, together with my Answer open for your Perusal, and it is submitted to your Discretion whether to forward it or not. The Mr. Crocco who writes to me having been as he says at Madrid, you possibly may know more of him than I can do, and judge whether he is really a Person in Credit with the Emperor and sent as he pretends to be; or not rather an Escroc, as the French call Cheats and Impostors. I would not be wanting in any thing proper for me to do, towards keeping that Prince in good humour with us, till the Pleasure of Congress is known, and therefore would answer Mr. Crocco if he be in his Employ; but am loth to commit myself in Correspondence with a Fripon. It will be strange if being at Madrid he did not address himself to you. With great & unalterable Regard I am ever, my dear Friend, Yours most affectionately.
          
            B. Franklin
            M. Carmichael
          
        